Citation Nr: 0202198	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  00-20 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hypertrophy.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The appellant retired from active military service in January 
1989 with more than 20 years of active duty that included 
active duty in Vietnam from April 1968 to April 1969.  His 
appeal initially came before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  It was remanded by the Board in September 2001 in 
order to permit the appellant to provided testimony at a 
video conference hearing, which was held in October 2001.  

The Board notes that the appellant argues that he developed 
right testicular cancer in service, as evidenced by the 
manifestation of a hard mass in the right testicle at an 
April 1989 VA medical examination, which was performed during 
the first year after service.  Service connection was denied 
for a right testicular mass by an October 1989 rating 
decision, which was not appealed.  The issue of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for a right testicular mass 
is referred to the RO for appropriate action because it has 
not been developed by the RO, and it is not inextricably 
intertwined with the current claim.  See Flash v. Brown, 8 
Vet. App. 332 (1995).  


FINDINGS OF FACT

1.  The appellant had military service in Vietnam from April 
1968 to April 1969.  

2.  The appellant's benign prostatic hypertrophy was 
initially manifested several years after service.  

3.  Benign prostatic hypertrophy is not shown to be related 
to either Agent Orange exposure or asbestos exposure.  

4.  The initial manifestation of a chronic pulmonary disorder 
was several years after the appellant's retirement from 
military service.  
5.  There is no clinical evidence that demonstrates the 
appellant has asbestosis or an asbestos-related lung disease.  

6.  Chronic obstructive pulmonary disease is not shown to be 
related to Agent Orange exposure or asbestos exposure.  


CONCLUSIONS OF LAW

1.  Benign prostatic hypertrophy was not incurred in or 
aggravated by military service, nor may it be presumed to be 
related to Agent Orange exposure or asbestos exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2001).  

2.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by military service, nor may it be presumed to 
be related to Agent Orange exposure or asbestos exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant argues that he should be granted service 
connection for his benign prostatic hypertrophy and his 
chronic obstructive pulmonary disease.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law by 
the President on November 9, 2000, and it redefined the 
obligations of VA with respect to the duty to assist.  The 
Board has reviewed the appellant's claim in light of recently 
promulgated regulations by VA concerning its duty to assist 
under the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The Board finds that the duties to assist provided under the 
new statute and regulations have been fulfilled in that the 
appellant's service medical records and VA medical records 
have been associated with the claims file, and he has not 
indicated the existence of any additional evidence that might 
be pertinent to the claim.  Additionally, the July 2000 
Statement of the Case informed him of what evidence was 
needed to demonstrate that his benign prostatic hypertrophy 
and chronic obstructive pulmonary disease should be service 
connected, and he was provided ample opportunity and time to 
submit evidence.  The Board notes that the appellant and his 
spouse presented testimony at an October 2001 video 
conference hearing.  Therefore, the Board concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  

The appellant's active duty included service in Vietnam 
during the Vietnam era.  The regulations pertaining to Agent 
Orange exposure, now expanded to include all herbicides used 
in Vietnam, now provide for a presumption of exposure to 
herbicide agents for veterans who served on active duty in 
Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 C.F.R. § 3.307(a).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma, respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea), diabetes mellitus and 
soft-tissue sarcoma.  Note 2: For purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).  

The United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 C.F.R. 
§ 3.102.  

I.  Benign Prostatic Hypertrophy

The appellant asserts that his benign prostatic hypertrophy 
developed as a result of his exposure to herbicides while 
stationed in Vietnam between April 1968 and April 1969.  He 
has also indicated that he believes there is a connection 
between his benign prostatic hypertrophy and exposure to 
asbestos.  

Service medical records show no complaint, symptom, 
treatment, or finding of benign prostatic hypertrophy.  

An April 1989 VA medical examination report does not show any 
complaint or finding of benign prostatic hypertrophy.  At a 
February 2000 VA medical examination, the appellant reported 
that his bladder had seemed rather weak lately, and that he 
needed to urinate quite often, including several times at 
night.  He described problems with involuntary urination and 
leaking.  

After reviewing the evidence presented in this case, 
including the testimony provided at the October 2001 video 
conference hearing, the Board is unable to identify a basis 
to grant service connection for benign prostatic hypertrophy, 
either as being due to Agent Orange exposure, or as being due 
to asbestos exposure, or on a direct basis.  

Benign prostatic hypertrophy is not a disorder for which 
presumption of service connection is granted on the basis of 
exposure to Agent Orange.  Benign prostatic hypertrophy is 
not prostate cancer, which is a disease that is presumed to 
be due to Agent Orange exposure in Vietnam.  The Board also 
notes that the Secretary of VA has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for testicular cancer.  See Federal 
Register, Vol. 59, No. 2, p. 341 (January 4, 1994).  
Therefore, service connection is not warranted for benign 
prostatic hypertrophy as being due to Agent Orange exposure.  

There has been no competent medical evidence submitted which 
indicates the appellant's benign prostatic hypertrophy is due 
to asbestos exposure.  Therefore, service connection is not 
warranted for benign prostatic hypertrophy as being due to 
asbestos exposure.  

After considering the evidence with respect to Combee, the 
Board notes that the appellant's benign prostatic hypertrophy 
was first manifested many years after service, and there is 
no competent medical evidence of record that links it to 
service.  Therefore, service connection is not warranted for 
benign prostatic hypertrophy on a direct basis.  

II.  Chronic Obstructive Pulmonary Disease

The appellant contends that his chronic obstruction pulmonary 
disease is due to his exposure to asbestos in service.  He 
argues in the alternative that his pulmonary disability is 
related to Agent Orange exposure in Vietnam.  

Service medical records show no complaint, treatment, 
symptom, or finding of a chronic pulmonary disorder.  The 
appellant indicated on a periodic heath evaluation in March 
1985 that he had smoked a pack of cigarettes per day since 
beginning to smoke at the age of 12.  On a subsequent 
periodic health evaluation, completed in August 1988, the 
appellant indicated that he had begun smoking at age 14 and 
smoked more than a pack per day.  

The April 1989 VA examination report does not reveal any 
complaint or finding pertaining to a chronic pulmonary 
disease.  At the February 2000 VA examination, the appellant 
reported that he experienced shortness of breath, occasional 
chest pain, increased heartbeats, several occasions of night 
dyspnea, and a chronic cough with some expectoration.  A 
chest X-ray was normal.  Pulmonary function tests revealed no 
significant restrictive or obstructive defects, but did show 
some increased residual volumes and mildly decreased carbon 
monoxide diffusion.  The diagnosis was chronic obstructive 
pulmonary disease.  

The Board notes that the Secretary of VA has determined that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for respiratory disorders (other than 
certain respiratory cancers).  See Federal Register, Vol. 59, 
No. 2, p. 341 (January 4, 1994).  Therefore, service 
connection is not warranted for chronic obstructive pulmonary 
disease as being due to Agent Orange exposure.  

The evidence presented in this case does not show that the 
appellant has asbestosis or an asbestos-related lung disease.  
Nor is there any competent medical evidence of record that 
indicates a relationship between asbestos exposure and 
chronic obstructive pulmonary disease.  Therefore, service 
connection is not warranted for chronic obstructive pulmonary 
disease as being due to asbestos exposure.  

Because his currently diagnosed chronic obstructive pulmonary 
disease was initially manifested several years after military 
service, and there is no competent medical evidence that 
indicates the appellant's chronic obstructive pulmonary 
disease is related to his military service, the Board finds 
that the evidence does not establish an etiological 
relationship between military service and the development of 
chronic obstructive pulmonary disease.  Therefore, service 
connection is not warranted for chronic obstructive pulmonary 
disease on a direct basis under Combee.  


ORDER

Service connection is denied for benign prostatic hypertrophy 
and chronic obstructive pulmonary disease.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

